                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROSCOE CHAMBERS,                              )
                                              )
              Plaintiff                       )
                                              )
              vs.                             )   Case No. 3:18-cv-1009
                                              )
WARDEN DAYID J. EBBERT, et al.,               )
                                              )
              Defendants                      )


                                         ORDER

              AND NOW, this 30th day of September, 2019, in consideration of Plaintiff Roscoe

Chambers' failure to pay the required filing fee by September 25, 2019, in violation of the Court's

September 5, 2019 Order (Doc. No. 76),

              IT IS HEREBY ORDERED that the above-captioned matter is DISMISSED WITH

PREJUDICE for failure to prosecute.




                                              United States District Judge




ecf:          Counsel of record

cc:           Roscoe Chambers, Reg. No. 13495-030
              AUSP Thomson
              U.S. Pentitentiary
              P.O. Box 1002
              Thomson, IL, 61285
